Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00024-CR

                                      Gary Wade RONNING,
                                            Appellant

                                                v.
                                           The STATE
                                       The STATE of Texas,
                                             Appellee

                    From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR10517W
                             Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: April 1, 2015

DISMISSED

           Pursuant to a plea-bargain agreement, Gary Wade Ronning pled nolo contendere to

Assault-Family-2nd Offense and was sentenced to six years imprisonment and a $1500 fine in

accordance with the terms of his plea-bargain agreement. On December 18, 2014, the trial court

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Ronning filed a notice of

appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                       04-15-00024-CR


id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Ronning does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        On January 29, 2015, we issued an order stating that this appeal would be dismissed

pursuant to Texas Rule of Appellate Procedure 25.2(d), unless an amended trial court certification

showing that Ronning has the right to appeal was made part of the appellate record by March 2,

2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order). No such amended trial court certification was filed. This appeal is therefore

dismissed pursuant to Rule 25.2(d).


                                                       PER CURIAM

Do not publish




                                                 -2-